                   Case 2:12-cv-01282-JLR Document 619 Filed 05/26/20 Page 1 of 4




 1                                                          THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                                AT SEATTLE
 9
     UNITED STATES OF AMERICA,                         Case No. 2:12-cv-01282-JLR
10

11                           Plaintiff,                STIPULATED MOTION AND
                                                       [PROPOSED] ORDER FOR A TWO
12            v.                                       WEEK EXTENSION OF TIME FOR THE
                                                       COMMUNITY POLICE COMMISSION
13   CITY OF SEATTLE,                                  TO RESPOND TO PARTIES’
                                                       STIPULATED, JOINT MOTION TO
14
                             Defendant.                TERMINATE PARAGRAPHS 69-168 OF
15                                                     THE CONSENT DECREE

16                                                     NOTE ON MOTION CALENDAR:
                                                       MAY 26, 2020
17

18
              On May 11, 2020, the Court reset the noting date for the Parties’ Stipulated, Joint Motion
19

20   to Terminate Paragraphs 69-168 of the Consent Decree to May 29, 2020, which resulted in a

21   deadline of May 26, 2020 for the Seattle Community Police Commission (“CPC”) to file a

22   response to the motion, and a deadline of May 29, 2020 for the parties to file any reply. The
23   parties have agreed to CPC’s request for a two-week extension, provided that the parties also
24
     receive a reciprocal two-week extension. The stipulated briefing schedule shall be:
25

26

      STIPULATED MOTION FOR A TWO-                                              Perkins Coie LLP
      WEEK EXTENSION                                                      1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 1                                             Phone: 206.359.8000
     148314305.2                                                               Fax: 206.359.9000
                   Case 2:12-cv-01282-JLR Document 619 Filed 05/26/20 Page 2 of 4




 1                     June 9, 2020: CPC to file its response to the pending motion.
 2
                       June 26, 2020: the City and Government to file any reply.
 3

 4    DATED: May 26, 2020

 5

 6    Respectfully submitted,
                                                            DAVID A. PEREZ
 7                                                          Attorney for Amicus Curiae Community Police
                                                            Commission
 8
                                                            s/ David A. Perez
 9                                                          DPerez@perkinscoie.com
                                                            David A. Perez, WSBA No. 43959
10                                                          Anna Mouw Thompson, WSBA No. 52418
                                                            AnnaThompson@perkinscoie.com
11                                                          Perkins Coie LLP
                                                            1201 Third Avenue, Suite 4900
12                                                          Seattle, WA 98101-3099
                                                            Telephone: 206.359.8000
13                                                          Facsimile: 206.359.9000

14

15    BRIAN T. MORAN                                        PETER S. HOLMES

16    United States Attorney for the                        Seattle City Attorney
      Western District of Washington
17                                                          s/ Kerala Cowart
      s/ Christina Fogg
                                                            Kerala T. Cowart, WSBA #53649
18    Christina Fogg, Assistant U.S. Attorney
                                                            Paul Olsen, WSBA #29873
      Matthew Waldrop, Assistant U.S. Attorney
19                                                          Assistant City Attorney
      Kerry Keefe, Civil Division Chief
                                                            Seattle City Attorney’s Office
      United States Attorney’s Office
20                                                          701 Fifth Avenue, Suite 2050
      Western District of Washington
                                                            Seattle, Washington 98104
21    700 Stewart Street, Suite 5220
                                                            Phone: (206) 733-9001
      Seattle, Washington 98101-1271
                                                            Fax: (206) 684-8284
22    Phone: (206) 553-7970
                                                            Email: kerala.cowart@seattle.gov
      Fax: (206) 553-4073
23                                                          Email: paul.olsen@seattle.gov
      Email: christina.fogg@usdoj.gov
24

25

26

                                                                                    Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148314305.2                                                                 Fax: 206.359.9000
                   Case 2:12-cv-01282-JLR Document 619 Filed 05/26/20 Page 3 of 4




 1                                          [PROPOSED] ORDER
 2
              The Court hereby ORDERS the Community Police Commission (“CPC”) to file its
 3
     response to the Parties’ Stipulated, Joint Motion to Terminate Paragraphs 69-168 of the Consent
 4
     Decree by June 9, 2020, and further ORDERS the parties to file any reply by June 26, 2020.
 5

 6            Dated this ___ day of May, 2020.   ______________________________
                                                 Honorable James L. Robart
 7                                               United States District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                             Perkins Coie LLP
                                                                       1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     148314305.2                                                            Fax: 206.359.9000
                   Case 2:12-cv-01282-JLR Document 619 Filed 05/26/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on May 26, 2020, I caused the foregoing document

 3   to be electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 4   notification of such filing to all attorneys of record.

 5            DATED this 26th day of May, 2020.

 6                                                         /s/ David A. Perez
                                                           DPerez@perkinscoie.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                               Perkins Coie LLP
      (No. 2:12-cv-01282-JLR) – 1                                        1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     148314305.2                                                              Fax: 206.359.9000
